Citation Nr: 0719685	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-13 525	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training from January to 
September 1975, and active service from August to September 
1990 and from October 1990 to November 1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for a left shoulder disability, to include as 
secondary to a service-connected right shoulder disability, 
and for a left knee disability, to include as secondary to a 
service-connected right knee disability.

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

The veteran contends that his current left shoulder and knee 
disabilities are secondary to his service connected right 
shoulder and knee disabilities, respectively, and that this 
is supported by competent medical opinion.

Appellate review discloses that May 2004 magnetic resonance 
imaging (MRI) of the left shoulder by G. Henzie, M.D., 
revealed supraspinatus tendinosis, minimal subacromial 
bursitis, and a shallow type II acromion with mild 
acromioclavicular joint arthrosis.  MRI of the left knee 
revealed a tear of the medial meniscus with displacement of a 
portion of the meniscus adjacent to the anterior horn, grade 
I chondromalacia of the medial patellar facet, and 
subcortical cyst formation in the posterosuperior non-weight-
bearing aspect of the medial femoral condyle.

In November 2004, D. Marxer, P.A., noted that the veteran had 
been guarding the right side of his body during the course of 
his physical work duties due to his service-connected right 
shoulder and knee disabilities, and primarily using the left 
side of his body for weight-lifting.  As a result of that, 
Mr. Marxer opined that the veteran had aggravated the weight-
bearing and weight-lifting joints on the left side of his 
body and developed symptoms of degenerative joint disease and 
misuse.  

After January 2005 VA examination which showed an 
unremarkable left shoulder and knee by X-ray, the physician, 
after noting that the claims folder and other medical records 
of the veteran had not been made available for his review, 
opined that there was no evidence that the veteran's left 
shoulder or knee problems were related to his military 
service or secondary to his service-connected right shoulder 
or knee disability.  

In his April 2005 Substantive Appeal and in written argument 
dated in April 2007, the veteran and his representative, 
respectively, argued that the January 2005 VA examination was 
inadequate, and the representative questioned the probative 
value of the 2005 VA examiner's opinion which failed to 
review and consider the veteran's documented medical history, 
including Mr. Marxer's favorable opinion.  

On that record, the Board concurs that the 2005 VA 
examination was inadequate.  Moreover, with respect to the 
claims for secondary service connection, the Board notes 
that, in Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.310(a) (2006) also authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected one.  
Such findings are needed to resolve the claims for secondary 
service connection in this case, and the Board finds that 
these matters must thus be remanded to the RO to obtain a new 
VA examination of the veteran that addresses these questions.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of the notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

On remand, the RO should also request the veteran to sign and 
submit an appropriate form authorizing the release to the VA 
of all records of his medical treatment for right and left 
shoulder and knee disabilities at Family Health Center South, 
10021 South Western, Oklahoma City, Oklahoma 73139, and 
thereafter obtain and associate with the claims folder copies 
of all such records, following the current procedures 
prescribed in 38 C.F.R. § 3.159. 
  
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter requesting 
him to sign and submit an appropriate 
form authorizing the release to the VA of 
all records of his medical treatment for 
right and left shoulder and knee 
disabilities at Family Health Center 
South, 10021 South Western, Oklahoma 
City, Oklahoma 73139.  

2.  If the veteran responds, the RO 
should obtain copies of all such private 
medical records, following the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his left shoulder and knee 
by a physician to determine the nature 
and etiology of any disability.  The 
entire claims folder must be made 
available to the examiner, who must 
review it, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings pertaining to 
the left shoulder and knee should be 
reported in detail.  The physician should 
review the claims folder and render 
opinions, consistent with the clinical 
findings and sound medical principles, as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any diagnosed left 
shoulder and knee disability (a) had its 
onset during military service, or (b) was 
caused or has been aggravated by the 
veteran's service-connected right 
shoulder or knee disability.  If 
aggravation of any non-service-connected 
left shoulder or knee disability by the 
service-connected right shoulder or knee 
disability is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his 
conclusions, the physician should review 
and address the May 2004 MRI reports, Mr. 
Marxer's November 2004 medical report, 
and the January 2005 VA examination 
report.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


